EXAMINER’S AMENDMENT / COMMENT
Response to Arguments
Applicants’ arguments filed 05/13/2021 have been fully considered.
Regarding the rejection of independent claim 1 as being anticipated by Djukic et al. (US20160301579A1), Applicants argue on page 8 of Remarks the claimed subject matter uses fuzzy logic and selects based on a particular virtual firewall aspect. It seems that the asserted references do not teach such subject matter as claimed.
	Applicant’s arguments are persuasive. Djukic discloses the amended claim language “selecting the first best offering, wherein the first best offering comprises an offering from a virtual firewall that offers protection through the virtual firewall” by showing in para [0096] a method selecting from the candidate service enhancement list; para [0072] shows service enhancements and VNF-based firewall implementations that may be mapped to equivalent VNF network functionality for improved QoE and possibly QoS. Djukic fails to teach the amended claim language “determining, using fuzzy logic, a first best offering from the initial offering and the modified offering based on the first set of need attributes, the set of modified offering attributes, and the set of initial offering attributes.”
	An updated search shows Balzer et al. (US20190044829A1) discloses in [Abstract] a method to provide enriched responses to service requests; para [0031, 0033] shows the orchestrator 118 may be configured to employ machine learning techniques including fuzzy models to determine service preferences for the user 104 based on past experience; para [0041] shows the orchestration service 202 may select the bots based on the user information 214. Balzer fails to teach “determining, using fuzzy logic, a first best offering from the initial offering and the modified offering based on the first set of need attributes, the set of modified offering attributes, and the set of initial offering attributes,” as in claim 1.
In Integrating VM Selection Criteria in Distributed Dynamic VM Consolidation Using Fuzzy Q-Learning (2013 9th International Conference on Network and Service Management; Oct. 14-18, 2013) Masoumzadeh et al. discloses in [Abstract] a Fuzzy Q-Learning (FQL) technique so as to make optimal decisions to select virtual machines for migration. Masoumzadeh fails to teach claim 1.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. No better art exists to teach all of the claimed limitations as in independent 
Allowable Subject Matter
Claims 1-4, 6, 15-18 and 20-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN DOAN/Primary Examiner, Art Unit 2442